DETAILED ACTION

Claim Rejections - 35 USC § 112
Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, it is unclear when and how the intended function of “said guide portion sliding generally horizontally along… and a second position” occurs, and for what functional purpose, in the context of the claim language. 
In claim 1, it is unclear in the context of the claim language exactly how and in what way the latching function of the door latch apparatus occurs, as set forth. 
	The same or similar 112 issues as above are found throughout several of the remaining claims, especially claim 15. Additional 112 issues in these claims include: what functional purpose is served by and/or what structurally and functionally constitutes the elongated slide track, the kick plate, the protrusion, and the remote door opener in the context of the claim language.  

Claim Objections
The claims create a combination/subcombination issue in that it is unclear if applicant intends to claim just the subcombination of a "door latch apparatus" or the entire combination of a "door latch apparatus" and a "door" and a “jamb”.  Applicant must clarify what is intended to be claimed and amend the claims to be consistent with that intent.  For purposes of this Office action, only the subcombination is being considered positively claimed.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20, as best understood, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Perrier, US Patent 612,528.  As in claim 1, a door latch 
a. amounting bracket (2, 3) attaching to the first face of the door, the mounting bracket being positioned proximate the base of the door and proximate the first edge of the door;
b. an elongated slide path (in the region of 5) oriented on said mounting bracket, said slide path extending generally horizontally and oriented generally parallel to the first face of the door;
c. a substantially rigid slide bolt 5 having a glide portion 6, an engagement end 14 and an actuation portion; said glide portion sliding generally horizontally along said slide path between a first position and a second position; the engagement end of the slide bolt extending from said mounting bracket and engaging the jamb detent when the door is substantially closed and the slide bolt is positioned in said first position along said slide path; the engagement end of the 
As in claim 2, a strike (inherent to the design), the strike being attached to the jamb in proximity to the mounting bracket and comprising the detent, the engagement end of the slide bolt extending from said mounting bracket and engaging the strike detent when the door is substantially closed and the slide bolt is positioned in said first position along said slide path.
As in claim 3, an elongated slide track (including 7) positioned on said mounting bracket and oriented along said slide path.
As in claim 4, a cover (including 4), said cover and mounting bracket forming a housing (see figure 1) for the slide bolt, said housing retaining at least in part said glide portion of said slide bolt along said slide path.
As in claim 5, the housing comprises an opening 12, said opening facing the jamb detent, said engagement end protruding from the housing through said opening.
As in claim 6, the mounting bracket comprises a horizontal plate and said slide path is positioned on said horizontal plate.
As in claim 7, the slide track is formed in said mounting bracket.
As in claim 8, the actuation portion of the slide bolt comprises a protrusion (see figure 4).

As in claim 10, as best understood, a kick plate broadly considered as element 2, said kick plate attaching to the second face of the door generally opposite said mounting bracket.
As in claim 11, said kick plate extends from said mounting bracket.
As in claim 12, a biasing member 11, said biasing member urging the slide bolt toward one of said first and second positions along said slide path.
As in claim 13, as best understood, broadly a remote door opener is attached to the mounting bracket.
As in claim 14, the actuation member activates said remote door opener.
	The remaining claims are rejection with the same or similar reasoning as above.  As in claim 15, A door latch apparatus for attachment to a door, said door having a first face and a second face opposite the first face with a base along the bottom there between, said door having an open position and a closed position, said door being operatively associated with a jamb, said jamb having an upper end and a lower end with a detent proximate the lower end, said door engaging the jamb when in the closed position, the door latch apparatus comprising:
a. amounting bracket attaching to the first face of the door, the mounting
bracket being positioned proximate the base of the door and proximate the door jamb when the door is in its closed position;

As in claim 16, a strike, the strike being attached to the jamb in proximity to the mounting bracket and comprising the detent, the engagement end of the fastener extending from said mounting bracket and engaging the strike detent when the door is substantially closed and the fastener is positioned in said first position.
As in claim 17, a biasing member, said biasing member urging the slide bolt toward one of said first and second positions in the slide track.
As in claim 18, the fastener rotates about an axis, the engagement end of said fastener rotating about said axis between said first and second positions.
As in claim 19, a biasing member, said biasing member urging the engagement end to rotate toward one of said first and second positions.
As in claim 20, a remote door opener is attached to the mounting bracket.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK A WILLIAMS whose telephone number is (571)272-7064. The examiner can normally be reached Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571) 272-7376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK A WILLIAMS/          Primary Examiner, Art Unit 3675